United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Parma, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2171
Issued: October 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal of the August 22, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that she had not established
disability causally related to her federal employment. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained disability on April 22, 2008 due to her accepted
employment injuries such that she could no longer work eight hours a day.
FACTUAL HISTORY
On May 10, 2008 appellant, then a 54-year-old rehabilitation clerk, filed an occupational
disease claim alleging that she developed severe pain and depression beginning on
April 22, 2008. She first realized her condition was related to her employment on May 2, 2008.
Appellant noted that her original work injury was January 6, 1986 and that she sustained a back
strain on January 3, 1995. She underwent back surgery in November 1988 and disc surgery in

February 2000. Appellant was diagnosed with degenerative disc disease, arthritis of the spine,
sciatic nerve damage and severe pain in her hips and legs. She stated that she had chronic back
pain and depression and that her physician reduced her work hours to four hours a day.
Appellant still experienced pain at the end of the four-hour workday.
On November 16, 2007 Dr. Hong Shen, Board-certified in physical medicine and
rehabilitation, reported appellant’s complaints of acute onset of low back pain radiating down
both legs at work. He noted that she was bent over picking up paper when she experienced an
acute stabbing pain across her lower back and into her legs. Dr. Shen diagnosed aggravated low
back pain from a work-related lumbar sprain/strain.
The employing establishment submitted appellant’s modified-duty assignment, which
consisted of lifting under 20 pounds for one hour and sitting, standing, walking, reaching and
simple grasping for three hours.
In a note dated January 31, 2008, Dr. Shen diagnosed lumbosacral joint sprain,
degenerative disc disease and noted that he last examined appellant in November 2007. He
examined her on February 27, 2008 and diagnosed chronic low back pain, lumbosacral joint
sprain and degenerative disc disease. Dr. Shen again examined appellant on April 2, 2008 and
diagnosed lumbosacral joint sprain and degenerative disc disease. On May 2, 2008 he diagnosed
degenerative disc disease and recurrent depression. Dr. Shen noted that appellant was tired after
eight hours of work. On May 7, 2008 he diagnosed chronic low back pain, lumbosacral joint
sprain, degenerative disc disease and depression. Dr. Shen opined that appellant’s condition was
due to her original injury, as her pain had never ceased. He attributed appellant’s condition to
bending, twisting and lifting eight hours a day.
By letter dated June 20, 2008, the Office requested additional factual and medical
evidence in support of appellant’s claim. Dr. Shen completed a note on June 11, 2008 and
reduced appellant’s work hours to four hours a day. He requested additional diagnostic testing.
Colleen Hanic, a coworker, completed a statement on June 23, 2008 and asserted that in
November 2007 she witnessed appellant bend over to pick up a few letters and cry out in pain.
Ms. Hanic reported that appellant was in tears and stated that her “back went out.”
Dr. E. Brightman, a Board-certified orthopedic surgeon, performed a coccygectomy on
November 3, 1988 due to a malunion fracture of the coccyx. Appellant also submitted excerpts
from medical publications in support of her claim.1 She submitted a duty status report dated
June 4, 2008 diagnosing chronic lumbosacral pain, sciatica, depression and leg pain. In a
July 20, 2008 narrative statement, appellant attributed her current symptoms to her accepted
conditions under separate claims.

1

The Board has held that newspaper clippings, medical texts and excerpts from publications are of no evidentiary
value in establishing the causal relationship between a claimed condition and an employee’s federal employment as
such materials are of general application and are not determinative of whether the specific condition claimed is
related to the particular employment factors alleged by the employee. George A. Johnson, 43 ECAB 712,
718 (1992).

2

By decision dated August 22, 2008, the Office denied appellant’s claim finding that she
had not met her burden of proof in establishing that she could no longer work eight hours a day.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.2
Appellant for each period of disability claimed, has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury. Whether a particular injury caused an employee to be
disabled for employment and the duration of that disability are medical issues which must be
provide by preponderance of the reliable probative and substantial medical evidence.3
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.4
ANALYSIS
Appellant has accepted low back conditions, for which she receives ongoing medical
benefits. She filed an occupational disease claim on May 10, 2008 alleging that she developed
severe pain and depression beginning on April 22, 2008. Appellant first realized that her
condition was related to her employment on May 2, 2008. She submitted reports from Dr. Shen,
Board-certified in physical medicine and rehabilitation. Dr. Shen noted appellant’s complaints
of increased pain beginning in November 2007 through May 7, 2008 and diagnosed chronic low
back pain, lumbosacral joint sprain and degenerative disc disease. He completed a note on
June 11, 2008 and reduced appellant’s work hours to four hours a day.
Dr. Shen did not provide any findings from physical examination in support of
appellant’s increased disability. He merely repeated his prior diagnoses of chronic low back
2

20 C.F.R. § 10.5(x).

3

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

4

Id.

3

pain, lumbosacral joint sprain and degenerative disc disease and that appellant was tired after
eight hours of work. Dr. Shen’s statements regarding appellant’s ability to work consist largely
of a repetition of her complaint that she hurt too much and became tired after eight hours of
work. He did not address objective signs of disability or present a medical opinion on the issue
of disability to support payment of compensation. Appellant has not submitted the necessary
medical opinion evidence to establish that she had increased disability on or after June 11, 2008
entitling her to additional compensation benefits.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to meet her burden of proof and establish disability for work beginning June 11, 2008.
ORDER
IT IS HEREBY ORDERED THAT the August 22, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

